Per Curiam.
The respondent was admitted to the bar on Jime 1, 1925, at a term of the Appellate Division of the Supreme Court of the State of New York, First Department. On March 25, 1937, he was convicted of the crimes of extortion and attempted extortion, which are felonies. Thereafter and on April 7, 1937, he was sentenced to imprisonment in the State prison.
Pursuant to the provisions of section 477 and subdivision 3 of section 88 of the Judiciary Law, the respondent should be disbarred.
Present — Martin, P. J., O’Malley, Untermyer, Dore and Cohn, JJ.
Respondent disbarred.